DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 23 December 2021 has been entered.
 Response to Amendment
The amendment filed on 23 December 2021 has been entered. Claim(s) 1-10 and 12-21 remain pending in this application. Claim(s) 11 has been cancelled.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 16-17 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Regarding Claims 16 and 17, the use of the phrase “in particular” renders the claims indefinite. The claims are unclear because they claim a broad range or limitation followed by linking terms (e.g., preferably, maybe, for instance, especially, in particular) and a narrow range or limitation within the broad range or limitation is considered indefinite since the resulting claims do not clearly set forth the metes and bounds of the patent protection desired.

Regarding Claim 16, the limitation “ parallel or substantially parallel” renders the claims indefinite.  The limitation is unclear as it does not define the what is considered substantially parallel as there is an alternative of being exactly parallel.  Therefore it is unclear how close the direction of the injection must be to being parallel to be considered “substantially parallel” and thus the claim does not clearly set forth the metes and bounds of the patent protection desired.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 9-10, 12-21 are rejected under 35 U.S.C. 103 as being unpatentable over Goddard ‘081 (U.S. 2,555,081), hereinafter Goddard ‘081, in view of Lau (U.S. Patent No. 4,841,723), hereinafter Lau.
Regarding Independent Claim 1, Goddard ‘081 discloses a thrust chamber device (Figure 3), comprising: 
a thrust chamber (Figure 3 – the chamber defined by the outer wall, 60, the reentrant portion, 62, and the nozzle discharge portion, 61, is the thrust chamber) with a thrust space (Figure 3 – the space within the thrust chamber is the thrust space) having a first portion (Figure 3 – the left most portion of the thrust space is the first portion – See annotated figure below for clarification), a second portion adjacent thereto (Figure 3 – the middle portion of the thrust space is the second portion and is adjacent the first portion – See annotated figure below for clarification), and a third portion adjacent to the second portion (Figure 3 – the right most portion of the thrust space is the third portion and is adjacent the second portion – See annotated figure below for clarification), 
the thrust space being delimited in all three portions by an outer nozzle wall (Figure 3 – the outer nozzle wall, 60 and 61, defines the thrust space) having an outer thrust space surface (Figure 3 – the inner surface of the outer nozzle wall, 60 and 61, is the outer thrust space surface ), which outer thrust space surface continuously tapers, over an entire extent of the first and second portions, toward the third portion (Figure 3 – the outer thrust space surface tapers continuously over the entire extent of both the first and second portions as it approaches the throat – See annotated figure below for clarification), widens in the third portion away from the second portion (Figure 3 – the outer thrust space surface diverges to the right as it extends away from the second portion – see annotated figure below for clarification), and has a narrowest point at the transition from the second portion to the third portion (Figure 3 – the narrowest portion defined by the outer thrust space surface, which is the throat, is located at the transition between the second and third portions), 
the first portion being delimited by an inner nozzle wall (Figure 3 – the first portion is delimited by the wall making up the reentrant portion, 62, which is an inner nozzle wall) with an inner thrust space surface (Figure 3 – the outer surface of the inner nozzle wall, 62, is the inner thrust space surface), which continuously tapers, over an entire extent of the first portion, toward the second portion (Figure 3 – the inner thrust space surface tapers continuously as it approaches the second portion – See annotated figure below for clarification), an annular combustion chamber (Figure 3 – Column 1, Lines 8-10 – the combustion chamber, C, is an annular combustion chamber) being formed between the inner thrust space surface and the outer thrust space surface and extending over the first portion (Figure 3 – the annular combustion chamber, C, is between the inner and outer thrust space surface in the first portion), 
the first portion being further delimited on a side facing away from the second portion by an injection wall (Figure 3 – the left side of the first portion is delimited by an injection wall – See annotated figure below for clarification), which connects the inner nozzle wall and the outer nozzle wall to one another (Figure 3 – the injection wall connects the inner nozzle wall and the outer nozzle wall – See annotated figure below for clarification), and 
a plurality of first propellant inlets (75) for a first propellant component (Column 3, Lines 9-14 – the inlets, 75, are for liquid oxygen, which is a first propellant component) and a plurality of second propellant inlets (74) for a second propellant component (Column 3, Lines 9-14 – the inlets, 74, are for gasoline, which is a second propellant component), 
wherein: 
the plurality of second propellant inlets are arranged or formed only in the injection wall (Figure 3 – the second propellant inlets, 74, are only located in the injection wall).

 
    PNG
    media_image1.png
    676
    1026
    media_image1.png
    Greyscale

Figure 1 - Annotated Figure from Goddard ‘081

	
Goddard ‘081 does not disclose the outer nozzle wall comprises at least a part of the plurality of first propellant inlets.
However, Lau teaches a thrust chamber device (Figure 4 - Abstract, Line 1 – the propulsion system is thrust chamber device) with an outer nozzle wall (52) that is porous and at least partially fluid permeable so as to form a plurality of propellant inlets (Column 10, Lines 33-37 – the porosity of the wall makes up the propellant inlets in the outer nozzle wall).
(Claim 2) the outer nozzle wall is at least partially fluid-permeable so as to form at least a part of the plurality of first propellant inlets (Column 10, Lines 33-37 and Column 10 Line 54-Column 11, Line 5 – the outer nozzle wall is permeable to the propellant to form the first propellant inlets);
(Claim 3) the outer nozzle wall is porous so as to form at least a part of the plurality of first propellant inlets (Column 10, Lines 33-37 and Column 10 Line 54-Column 11, Line 5 – the outer nozzle wall is porous to the propellant to form the first propellant inlets).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Goddard ‘081 by making the outer nozzle wall a porous wall that is at least partially fluid permeable so as to form a plurality of propellant inlets, as taught by Lau, resulting in the outer wall comprising at least a part of the plurality of first propellant inlets in order to maintain the temperature of the outer nozzle wall (Lau – Column 10, Lines 37-42).

Regarding Claim 2, Goddard ‘081 in view of Lau disclose the invention as claimed and discussed above. The combination of Goddard ‘081 in view of Lau, as discussed above, will result in the outer nozzle wall being a porous wall.  Thus the combination discloses the limitation of the outer nozzle wall being at least partially fluid-permeable so as to form at least a part of the plurality of first propellant inlets as claimed in Claim 2.

Regarding Claim 3, Goddard ‘081 in view of Lau disclose the invention as claimed and discussed above. The combination of Goddard ‘081 in view of Lau, as discussed above, will result in the outer nozzle wall being a porous wall. Thus the combination discloses the limitation of the outer nozzle wall being porous so as to form at least a part of the plurality of first propellant inlets as claimed in Claim 3.

Regarding Claim 4, Goddard ‘081 in view of Lau disclose the invention as claimed and discussed above. Goddard ‘081 in view of Lau, as discussed so far, do not disclose a) a porosity of the outer nozzle wall is at least 10% at least in part, or a porosity of the outer nozzle wall is at least 15% at least in part,- 32 - or a porosity of the outer nozzle wall is at least 20% at least in part, and/or b) a porosity of the outer nozzle wall changes as a function of the spacing from a first end of the first portion, or a porosity of the outer nozzle wall changes as a function of the spacing from a first end of the first portion, wherein the porosity decreases starting from the first end of the first portion toward the narrowest point.
However, Lau teaches a thrust chamber device (Figure 4 - Abstract, Line 1 – the propulsion system is thrust chamber device) with an outer nozzle wall (52) that has a porosity that may be changed as desired to obtain a desired level of diffusion of propellant through the wall and thus a desired level of cooling (Column 10, Lines 33-37 and Line 54-Column 11, Line 5). Therefore, the porosity of the outer nozzle wall is recognized as a result effective variable which achieves a recognized result.  In this case the recognized result is a desired level of diffusion of hydrogen and resulting transpiration cooling.  
Therefore since the general conditions of the claim, i.e. that the outer nozzle wall was porous, were disclosed in the prior art by Goddard '081 in view of Lau, it is not inventive to discover the optimum percent of porosity of the outer nozzle wall by routine experimentation (In re Antonie, 559 F.2d 618,195 USPQ 6 (CCPA 1977)), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a porosity of the outer nozzle wall to be at least approximately 10% at least in part, or a porosity of the outer nozzle wall to be at least approximately 15% at least in part,- 32 - or a porosity of the outer nozzle wall to be at least approximately 20% at least in part in order to obtain a desired level of diffusion of a propellant (Lau – Column 11, Lines 3-5) and a desired level of cooling (Lau – Column 10, Lines 33-37).
The remaining limitations are claimed as alternatives and therefore not required when another alternative is met.

Regarding Claim 9, Goddard ‘081 in view of Lau disclose the invention as claimed and discussed above.
Goddard ‘081 in view of Lau, as discussed so far, do not disclose a) all first propellant inlets are arranged or formed in the outer nozzle wall and the inner nozzle wall,
and/or
b) the inner nozzle wall and the outer nozzle wall have only first propellant inlets,
and/or
c) the inner nozzle wall and/or the outer nozzle wall are/is formed from a ceramic and/or metallic material.
However, Lau teaches the outer nozzle wall is formed from a metallic material (Column 11, Lines 3-11 – the outer nozzle wall, 52, includes an organometallic compound and therefore includes metallic material).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Goddard ‘081 in view of Lau by making the outer nozzle wall being formed of a metallic material since it has been held that the selection of a known material (in the present case a metallic material) based on its suitability for its intended use (being used as a material for a wall) would have been an obvious extension of prior art teachings. Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960), MPEP 2144.07. 
The remaining limitations are claimed as alternatives and therefore not required when another alternative is met.

Regarding Claim 10, Goddard ‘081 in view of Lau disclose the invention as claimed and discussed above. Goddard ‘081 further discloses the outer nozzle wall has a plurality of outer coolant inlets (Figures 1 and 3 – Column 2, Lines 42-51 and Column 3, Lines 1-3 – the outer nozzle wall includes a plurality of coolant inlets, shown as 36 in Figure 1 and 80 in Figure 3) for a coolant (Column 3, Lines 15-21 – the cooling inlet is for coolants) for cooling the inner nozzle wall and/or the outer nozzle wall (Intended use – It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex paste Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)).
The remaining limitations are claimed as alternatives and therefore not required when another alternative is met.

Regarding Claim 12, Goddard ‘081 in view of Lau disclose the invention as claimed and discussed above. Goddard ‘081 further discloses the injection wall is ring-shaped in order to close the ring-shaped annular combustion chamber (Figure 3 – the injection wall is ring shaped and closes of the left side of the annular combustion chamber).
The remaining limitations are claimed as alternatives and therefore not required when another alternative is met.

Regarding Claim 13, Goddard ‘081 in view of Lau disclose the invention as claimed and discussed above. Goddard ‘081 further discloses the outer thrust space surface is continuously convexly curved or substantially convexly curved in the direction of the inner thrust space surface (Figure 3 – the outer thrust space surface is convexly shaped relative to the inner thrust space surface).
The remaining limitations are claimed as alternatives and therefore not required when another alternative is met.

Regarding Claim 14, Goddard ‘081 in view of Lau disclose the invention as claimed and discussed above. Goddard ‘081 further discloses a) the thrust chamber defines a longitudinal axis (Figure 3 – the thrust chamber has a longitudinal axis that is horizontal and passes through the center of the thrust chamber), and wherein the thrust chamber is rotationally symmetrical with respect to the longitudinal axis (Figure 3 – the thrust chamber is rotationally symmetrical about the longitudinal axis),
and/or
b) the thrust chamber defines a longitudinal axis (Figure 3 – the thrust chamber has a longitudinal axis that is horizontal and passes through the center of the thrust chamber), and wherein the thrust chamber, the first portion and/or the second portion and/or the third portion, are rotationally symmetrical with respect to the longitudinal axis (Figure 3 – the thrust chamber and the first, second and third portions are rotationally symmetrical about the longitudinal axis),
or
c) the thrust chamber defines a longitudinal axis (Figure 3 – the thrust chamber has a longitudinal axis that is horizontal and passes through the center of the thrust chamber), and wherein the thrust chamber is rotationally symmetrical with respect to the longitudinal axis (Figure 3 – the thrust chamber is rotationally symmetrical about the longitudinal axis), wherein the outer thrust space surface and/or the inner thrust space surface are rotationally symmetrical with respect to the longitudinal axis (Figure 3 – the outer thrust space surface and the inner thrust space surfaces are rotationally symmetrical about the longitudinal axis),
or
d) the thrust chamber defines a longitudinal axis (Figure 3 – the thrust chamber has a longitudinal axis that is horizontal and passes through the center of the thrust chamber), and wherein the thrust chamber, the first portion and/or the second portion and/or the third portion are rotationally symmetrical with respect to the longitudinal axis (Figure 3 – the thrust chamber and the first, second and third portions are rotationally symmetrical about the longitudinal axis), wherein the outer thrust space surface and/or the inner thrust space surface are rotationally symmetrical with respect to the longitudinal axis (Figure 3 – the outer thrust space surface and the inner thrust space surfaces are rotationally symmetrical about the longitudinal axis).

Regarding Claim 15, Goddard ‘081 in view of Lau disclose the invention as claimed and discussed above. Goddard ‘081 further discloses the outer thrust space surface has the form of a hyperboloid of revolution at least in part (Figure 3 – the outer thrust space surface has the form at least in part of a revolved hyperboloid in the area of the throat).

Regarding Claim 16, Goddard ‘081 in view of Lau disclose the invention as claimed and discussed above. 
Goddard ‘081 in view of Lau, as discussed so far, do not disclose a) a first injection device for injecting the at least one first propellant component into the thrust space in a direction transverse, in particular perpendicular, to the inner thrust space surface and/or the outer thrust space surface, 
or 
a first injection device for injecting the at least one first propellant component into the thrust space in a direction transverse, in particular perpendicular, to the inner thrust space surface and/or the outer thrust space surface, wherein the first injection device comprises a first pump device for pumping the at least one first propellant component from a first propellant store, through the plurality of first propellant inlets, into the thrust space, 
and/or 
b) a second injection device for injecting the at least one second propellant into the first portion in a direction parallel or substantially parallel to tangents to the inner thrust space surface and/or the outer thrust space surface, 
or 
a second injection device for injecting the at least one second propellant into the first portion in a direction parallel or substantially parallel to tangents to the inner thrust space surface and/or the outer thrust space surface, wherein the second injection device comprises a second pump device for pumping the at least one second propellant component from a second propellant store, through the plurality of second propellant inlets, into the first portion.
However, Lau teaches a first injection device (18) for injecting the at least one first propellant component into the thrust space (Column 8, Lines 7-17 – the injection device, 18, provides the first propellant to the thrust space) in a direction transverse, in particular perpendicular, to the outer thrust space surface (Figure 4 – the propellant is injected in a direction perpendicular to the outer thrust space surface), wherein the first injection device comprises a first pump device (Column 8, Lines 7-17 – the injection device, 184, a pump that provides the propellant component for injection) for pumping the at least one propellant component from a first propellant store, through a plurality of propellant inlets (Figure 4 – the propellant is injected through a plurality of propellant inlets, 68), into the thrust space (Figure 4 - Column 7, Line 67- Column 8, Line 17 – the injection device provides the propellant from the tank, to the thrust space).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Goddard ‘081 in view of Lau by including a first injection device for injecting the at least one first propellant component into the thrust space in a direction transverse, in particular perpendicular, to the inner thrust space surface and/or the outer thrust space surface, wherein the first injection device comprises a first pump device for pumping the at least one first propellant component from a first propellant store, through the plurality of first propellant inlets, into the thrust space, as taught by Lau, in order to distribute the first propellant component (Lau – Column 8 Lines 15-17).
The remaining limitations are claimed as alternatives and therefore not required when another alternative is met.

Regarding Independent Claim 17, Goddard ‘081 discloses an engine, in particular for a flying object or an aircraft (Column 1, Lines 1-3), comprising a thrust chamber device (Figure 3), comprising: 
a thrust chamber (Figure 3 – the chamber defined by the outer wall, 60, the reentrant portion, 62, and the nozzle discharge portion, 61, is the thrust chamber) with a thrust space (Figure 3 – the space within the thrust chamber is the thrust space) having a first portion (Figure 3 – the left most portion of the thrust space is the first portion – See annotated figure below for clarification), a second portion adjacent thereto (Figure 3 – the middle portion of the thrust space is the second portion and is adjacent the first portion – See annotated figure below for clarification), and a third portion adjacent to the second portion (Figure 3 – the right most portion of the thrust space is the third portion and is adjacent the second portion – See annotated figure below for clarification), 
the thrust space being delimited in all three portions by an outer nozzle wall (Figure 3 – the outer nozzle wall, 60 and 61, defines the thrust space) having an outer thrust space surface (Figure 3 – the inner surface of the outer nozzle wall, 60 and 61, is the outer thrust space surface ), which outer thrust space surface continuously tapers, over an entire extent of the first and second portions, toward the third portion (Figure 3 – the outer thrust space surface tapers continuously over the entire extent of both the first and second portions as it approaches the throat – See annotated figure below for clarification), widens in the third portion away from the second portion (Figure 3 – the outer thrust space surface diverges to the right as it extends away from the second portion – see annotated figure below for clarification), and has a narrowest point at the transition from the second portion to the third portion (Figure 3 – the narrowest portion defined by the outer thrust space surface, which is the throat, is located at the transition between the second and third portions), 
the first portion being delimited by an inner nozzle wall (Figure 3 – the first portion is delimited by the wall making up the reentrant portion, 62, which is an inner nozzle wall) with an inner thrust space surface (Figure 3 – the outer surface of the inner nozzle wall, 62, is the inner thrust space surface), which continuously tapers, over an entire extent of the first portion, toward the second portion (Figure 3 – the inner thrust space surface tapers continuously as it approaches the second portion – See annotated figure below for clarification), an annular combustion chamber (Figure 3 – Column 1, Lines 8-10 – the combustion chamber, C, is an annular combustion chamber) being formed between the inner thrust space surface and the outer thrust space surface and extending over the first portion (Figure 3 – the annular combustion chamber, C, is between the inner and outer thrust space surface in the first portion), 
the first portion being further delimited on a side facing away from the second portion by an injection wall (Figure 3 – the left side of the first portion is delimited by an injection wall – See annotated figure below for clarification), which connects the inner nozzle wall and the outer nozzle wall to one another (Figure 3 – the injection wall connects the inner nozzle wall and the outer nozzle wall – See annotated figure below for clarification), and 
a plurality of first propellant inlets (75) for a first propellant component (Column 3, Lines 9-14 – the inlets, 75, are for liquid oxygen, which is a first propellant component) and a plurality of second propellant inlets (74) for a second propellant component (Column 3, Lines 9-14 – the inlets, 74, are for gasoline, which is a second propellant component), 
wherein: 
the plurality of second propellant inlets are arranged or formed only in the injection wall (Figure 3 – the second propellant inlets, 74, are only located in the injection wall).

 
    PNG
    media_image1.png
    676
    1026
    media_image1.png
    Greyscale
Figure 2 - Annotated Figure from Goddard ‘081

	
Goddard ‘081 does not disclose the outer nozzle wall comprises at least a part of the plurality of first propellant inlets.
However, Lau teaches a thrust chamber device (Figure 4 - Abstract, Line 1 – the propulsion system is thrust chamber device) with an outer nozzle wall (52) that has a plurality of propellant inlets (Column 10, Lines 33-37 – the porosity of the wall makes up the propellant inlets in the outer nozzle wall).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Goddard ‘081 by making the outer nozzle wall comprising at least a part of the plurality of first propellant inlets, as taught by Lau, in order to maintain the temperature of the outer nozzle wall (Lau – Column 10, Lines 37-42).

Regarding Independent Claim 18, Goddard ‘081 discloses a flying object or aircraft (Column 1, Lines 1-3 – the system is for a rocket), comprising:
a first propellant store for at least one first propellant component (Column 1, Lines 1-3 and Column 2, Lines 2-14 – the system is for a rocket/aircraft which uses a first propellant component/ liquid oxygen, therefore there is a propellant store that holds the propellant on board the rocket),
a second propellant store for at least one second propellant component(Column 1, Lines 1-3 and Column 2, Lines 2-14 – the system is for a rocket/aircraft which uses a second propellant component/ gasoline, therefore there is a propellant store that holds the propellant on board the rocket), and an engine, in particular for a flying object or an aircraft (Figure 3 - Column 1, Lines 1-3), comprising a thrust chamber device (Figure 3), comprising: 
a thrust chamber (Figure 3 – the chamber defined by the outer wall, 60, the reentrant portion, 62, and the nozzle discharge portion, 61, is the thrust chamber) with a thrust space (Figure 3 – the space within the thrust chamber is the thrust space) having a first portion (Figure 3 – the left most portion of the thrust space is the first portion – See annotated figure below for clarification), a second portion adjacent thereto (Figure 3 – the middle portion of the thrust space is the second portion and is adjacent the first portion – See annotated figure below for clarification), and a third portion adjacent to the second portion (Figure 3 – the right most portion of the thrust space is the third portion and is adjacent the second portion – See annotated figure below for clarification), 
the thrust space being delimited in all three portions by an outer nozzle wall (Figure 3 – the outer nozzle wall, 60 and 61, defines the thrust space) having an outer thrust space surface (Figure 3 – the inner surface of the outer nozzle wall, 60 and 61, is the outer thrust space surface ), which outer thrust space surface continuously tapers, over an entire extent of the first and second portions, toward the third portion (Figure 3 – the outer thrust space surface tapers continuously over the entire extent of both the first and second portions as it approaches the throat – See annotated figure below for clarification), widens in the third portion away from the second portion (Figure 3 – the outer thrust space surface diverges to the right as it extends away from the second portion – see annotated figure below for clarification), and has a narrowest point at the transition from the second portion to the third portion (Figure 3 – the narrowest portion defined by the outer thrust space surface, which is the throat, is located at the transition between the second and third portions), 
the first portion being delimited by an inner nozzle wall (Figure 3 – the first portion is delimited by the wall making up the reentrant portion, 62, which is an inner nozzle wall) with an inner thrust space surface (Figure 3 – the outer surface of the inner nozzle wall, 62, is the inner thrust space surface), which continuously tapers, over an entire extent of the first portion, toward the second portion (Figure 3 – the inner thrust space surface tapers continuously as it approaches the second portion – See annotated figure below for clarification), an annular combustion chamber (Figure 3 – Column 1, Lines 8-10 – the combustion chamber, C, is an annular combustion chamber) being formed between the inner thrust space surface and the outer thrust space surface and extending over the first portion (Figure 3 – the annular combustion chamber, C, is between the inner and outer thrust space surface in the first portion), 
the first portion being further delimited on a side facing away from the second portion by an injection wall (Figure 3 – the left side of the first portion is delimited by an injection wall – See annotated figure below for clarification), which connects the inner nozzle wall and the outer nozzle wall to one another (Figure 3 – the injection wall connects the inner nozzle wall and the outer nozzle wall – See annotated figure below for clarification), and 
a plurality of first propellant inlets (75) for a first propellant component (Column 3, Lines 9-14 – the inlets, 75, are for liquid oxygen, which is a first propellant component) and a plurality of second propellant inlets (74) for a second propellant component (Column 3, Lines 9-14 – the inlets, 74, are for gasoline, which is a second propellant component), 
wherein: 
the plurality of second propellant inlets are arranged or formed only in the injection wall (Figure 3 – the second propellant inlets, 74, are only located in the injection wall).

 
    PNG
    media_image1.png
    676
    1026
    media_image1.png
    Greyscale

Figure 3 - Annotated Figure from Goddard ‘081

	
Goddard ‘081 does not disclose the outer nozzle wall comprises at least a part of the plurality of first propellant inlets;
However, Lau teaches a thrust chamber device (Figure 4 - Abstract, Line 1 – the propulsion system is thrust chamber device) with an outer nozzle wall (52) that has a plurality of propellant inlets (Column 10, Lines 33-37 – the  porosity of the wall makes up the propellant inlets in the outer nozzle wall).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Goddard ‘081 by making the outer nozzle wall comprising at least a part of the plurality of first propellant inlets, as taught by Lau, in order to maintain the temperature of the outer nozzle wall (Lau – Column 10, Lines 37-42).

Regarding Independent Claim 19, Goddard ‘081 discloses a method for operating a thrust chamber device (Figure 3), which comprises: 
a thrust chamber (Figure 3 – the chamber defined by the outer wall, 60, the reentrant portion, 62, and the nozzle discharge portion, 61, is the thrust chamber) with a thrust space (Figure 3 – the space within the thrust chamber is the thrust space) having a first portion (Figure 3 – the left most portion of the thrust space is the first portion – See annotated figure below for clarification), a second portion adjacent thereto (Figure 3 – the middle portion of the thrust space is the second portion and is adjacent the first portion – See annotated figure below for clarification), and a third portion adjacent to the second portion (Figure 3 – the right most portion of the thrust space is the third portion and is adjacent the second portion – See annotated figure below for clarification), 
the thrust space being delimited in all three portions by an outer nozzle wall (Figure 3 – the outer nozzle wall, 60 and 61, defines the thrust space) having an outer thrust space surface (Figure 3 – the inner surface of the outer nozzle wall, 60 and 61, is the outer thrust space surface ), which outer thrust space surface continuously tapers, over an entire extent of the first and second portions, toward the third portion (Figure 3 – the outer thrust space surface tapers continuously over the entire extent of both the first and second portions as it approaches the throat – See annotated figure below for clarification), widens in the third portion away from the second portion (Figure 3 – the outer thrust space surface diverges to the right as it extends away from the second portion – see annotated figure below for clarification), and has a narrowest point at the transition from the second portion to the third portion (Figure 3 – the narrowest portion defined by the outer thrust space surface, which is the throat, is located at the transition between the second and third portions), 
the first portion being delimited by an inner nozzle wall (Figure 3 – the first portion is delimited by the wall making up the reentrant portion, 62, which is an inner nozzle wall) with an inner thrust space surface (Figure 3 – the outer surface of the inner nozzle wall, 62, is the inner thrust space surface), which continuously tapers, over an entire extent of the first portion, toward the second portion (Figure 3 – the inner thrust space surface tapers continuously as it approaches the second portion – See annotated figure below for clarification), an annular combustion chamber (Figure 3 – Column 1, Lines 8-10 – the combustion chamber, C, is an annular combustion chamber) being formed between the inner thrust space surface and the outer thrust space surface and extending over the first portion (Figure 3 – the annular combustion chamber, C, is between the inner and outer thrust space surface in the first portion), 
the first portion being further delimited on a side facing away from the second portion by an injection wall (Figure 3 – the left side of the first portion is delimited by an injection wall – See annotated figure below for clarification), which connects the inner nozzle wall and the outer nozzle wall to one another (Figure 3 – the injection wall connects the inner nozzle wall and the outer nozzle wall – See annotated figure below for clarification), and 
a plurality of first propellant inlets (75) for a first propellant component (Column 3, Lines 9-14 – the inlets, 75, are for liquid oxygen, which is a first propellant component) and a plurality of second propellant inlets (74) for a second propellant component (Column 3, Lines 9-14 – the inlets, 74, are for gasoline, which is a second propellant component), 
wherein: 
the plurality of second propellant inlets are arranged or formed only in the injection wall (Figure 3 – the second propellant inlets, 74, are only located in the injection wall).

 
    PNG
    media_image1.png
    676
    1026
    media_image1.png
    Greyscale

Figure 4 - Annotated Figure from Goddard ‘081

	
Goddard ‘081 does not disclose the outer nozzle wall comprises at least a part of the plurality of first propellant inlets.
the method comprising injecting a greater amount of the first propellant component than is necessary for cooling the inner nozzle wall and/or the outer nozzle into the thrust space through a part of the plurality of the first propellant inlets.
However, Lau teaches a thrust chamber device (Figure 4 - Abstract, Line 1 – the propulsion system is thrust chamber device) with an outer nozzle wall (52) that has a plurality of propellant inlets (Column 10, Lines 33-37 – the porosity of the wall makes up the propellant inlets in the outer nozzle wall);
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Goddard ‘081 by making the outer nozzle wall comprising at least a part of the plurality of first propellant inlets, as taught by Lau, in order to maintain the temperature of the outer nozzle wall (Lau – Column 10, Lines 37-42).
Further the combination of Goddard ‘081 and Lau would result in a method including injecting a greater amount of the first propellant component than is necessary for cooling the outer nozzle into the thrust space through a part of the plurality of the first propellant inlets, since the combination will result in more first propellant inlets than disclosed in Goddard ‘081, which would have been sufficient to cool the outer nozzle wall.

Regarding Claim 20, Goddard ‘081 in view of Lau disclose the invention as claimed and discussed above. In the combination of Goddard ‘081 and Lau the first propellant component is not injected into the thrust space by any inlet that is not the first propellant inlets.
Thus, the combination of Goddard ‘081 and Lau disclose the entire first propellant component is injected into the thrust space through the plurality of first propellant inlets.
The remaining limitations are claimed as alternatives and therefore not required when another alternative is met.

Regarding Claim 21, Goddard ‘081 in view of Lau disclose the invention as claimed and discussed above. Goddard ‘081 further discloses the annular combustion chamber has a constant or substantially constant cross-sectional area (Figure 3 – the cross-sectional area shown in Figure 3, is substantially constant as it extends left to right).
The remaining limitations are claimed as alternatives and therefore not required when another alternative is met.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Goddard (U.S. Patent No. 2,544,419), hereinafter Goddard ‘419, in view of Lau.

Regarding Independent Claim 1, Goddard ‘419 discloses a thrust chamber device (Figure 6), comprising: 
a thrust chamber (Figure 6 – the chamber, C2, is the thrust chamber) with a thrust space (Figure 6 – the space within the thrust chamber is the thrust space) having a first portion (Figure 6 – the left most portion of the thrust space is the first portion – See annotated figure below for clarification), a second portion adjacent thereto (Figure 6 – the middle portion of the thrust space is the second portion and is adjacent the first portion – See annotated figure below for clarification), and a third portion adjacent to the second portion (Figure 6 – the right most portion of the thrust space is the third portion and is adjacent the second portion – See annotated figure below for clarification), 
the thrust space being delimited in all three portions by an outer nozzle wall (Figure 6 – the outer nozzle wall is the radially outer wall that defines the thrust chamber – See annotated figure below for clarification) having an outer thrust space surface (Figure 6 – the inner surface of the outer nozzle wall is the outer thrust space surface ), which outer thrust space surface continuously tapers, over an entire extent of the first and second portions, toward the third portion (Figure 6 – the outer thrust space surface tapers continuously over the entire extent of both the first and second portions as it approaches the throat – See annotated figure below for clarification), widens in the third portion away from the second portion (Figure 6 – the outer thrust space surface diverges to the right as it extends away from the second portion – see annotated figure below for clarification), and has a narrowest point at the transition from the second portion to the third portion (Figure 6 – the narrowest portion defined by the outer thrust space surface, which is the throat, is located at the transition between the second and third portions), 
the first portion being delimited by an inner nozzle wall (Figure 6 – the first portion is delimited by the radially inner wall which is an inner nozzle wall – See annotated figure below for clarification) with an inner thrust space surface (Figure 6 – the outer surface of the inner nozzle wall is the inner thrust space surface), which continuously tapers, over an entire extent of the first portion, toward the second portion (Figure 6 – the inner thrust space surface tapers continuously as it approaches the second portion – See annotated figure below for clarification), an annular combustion chamber (Figure 6 – the combustion chamber, C2, is an annular combustion chamber) being formed between the inner thrust space surface and the outer thrust space surface and extending over the first portion (Figure 6 – the annular combustion chamber, C2, is between the inner and outer thrust space surface in the first portion), 
the first portion being further delimited on a side facing away from the second portion by an injection wall (Figure 6 – the left side of the first portion is delimited by an injection wall – See annotated figure below for clarification), which connects the inner nozzle wall and the outer nozzle wall to one another (Figure 6 – the injection wall connects the inner nozzle wall and the outer nozzle wall – See annotated figure below for clarification), and 
a plurality of first propellant inlets (52) for a first propellant component (Column 2, Lines 43-51 – the inlets, 52, are for gasoline, which is a first propellant component) and a plurality of second propellant inlets (56) for a second propellant component (Column 2, Lines 43-51 – the inlets, 56, are for liquid oxygen, which is a second propellant component), 
wherein: 
the plurality of second propellant inlets are arranged or formed only in the injection wall (Figure 6 – the second propellant inlets, 56, are only located in the injection wall).

 
    PNG
    media_image2.png
    786
    1205
    media_image2.png
    Greyscale

Figure 5 - Annotated Figure from Goddard ‘419

	
Goddard ‘419 does not disclose the outer nozzle wall comprises at least a part of the plurality of first propellant inlets
However, Lau teaches a thrust chamber device (Figure 4 - Abstract, Line 1 – the propulsion system is thrust chamber device) with (Claim 1) an outer nozzle wall (52) that has a plurality of propellant inlets (Column 10, Lines 33-37 – the porosity of the wall makes up the propellant inlets in the outer nozzle wall).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Goddard ‘419 by making the outer nozzle wall a porous wall that is at least partially fluid permeable so as to form a plurality of propellant inlets, as taught by Lau, resulting in the outer wall comprising at least a part of the plurality of first propellant inlets in order to maintain the temperature of the outer nozzle wall (Lau – Column 10, Lines 37-42).

Regarding Claim 2, Goddard ‘419 in view of Lau disclose the invention as claimed and discussed above. The combination of Goddard ‘419 in view of Lau, as discussed above, will result in the outer nozzle wall being a porous wall.  Thus the combination discloses the limitation of the outer nozzle wall being at least partially fluid-permeable so as to form at least a part of the plurality of first propellant inlets as claimed in Claim 2.

Regarding Claim 3, Goddard ‘419 in view of Lau disclose the invention as claimed and discussed above. The combination of Goddard ‘419 in view of Lau, as discussed above, will result in the outer nozzle wall being a porous wall. Thus the combination discloses the limitation of the outer nozzle wall being porous so as to form at least a part of the plurality of first propellant inlets as claimed in Claim 3.

Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Goddard ‘418 in view of Lau as applied to claim 1 above, and further in view of Calabro (U.S. Pre-grant Publication 2004/0128980), hereinafter Calabro.

Regarding Claim 5, Goddard ‘418 in view of Lau disclose the invention as claimed and discussed above. Goddard ‘418 in view of Lau do not disclose the inner nozzle wall comprises at least a part of the plurality of the first propellant inlets.
However, Calabro teaches a rocket engine (Abstract, Line 1) with an annular combustion chamber (Figure 5, Element C) with an inner nozzle wall (74) that comprises at least a part of the plurality of the first propellant inlets (Figure 5 – the inner nozzle wall, 74, contains propellant inlets through which a first propellant component is injected).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Goddard ‘418 in view of Lay by providing inlets in the inner nozzle wall through which the first propellant component is injected, as taught by Calabro, thereby resulting in the inner nozzle wall comprises at least a part of the plurality of the first propellant inlets, in order to cool the inner nozzle wall by seepage (Calabro – Paragraph 0007) thereby prevent damage to the inner nozzle wall from high temperatures.

Regarding Claims 6 and 7, Goddard ‘418 in view of Lau disclose the invention as claimed and discussed above. Goddard ‘418 in view of Lau do not disclose (Claim 6) the inner nozzle wall is at least partially fluid-permeable so as to form at least a part of the plurality of first propellant inlets; (Claim 7) the inner nozzle wall is porous so as to form at least a part of the plurality of first propellant inlets.
However, Calabro teaches a rocket engine (Abstract, Line 1) with an annular combustion chamber (Figure 5, Element C) with an inner nozzle wall (74) that is at least partially fluid-permeable so as to form at least a part of the plurality of first propellant inlets (Figure 5 – Paragraphs 0056-0057 and 0062-0063 – the inner nozzle wall, 67, porous (Claim7) and therefore at least partially fluid permeable to form a part of the plurality of the first propellant inlets).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Goddard ‘418 in view of Lau by making the inner nozzle wall at least partially fluid-permeable /porous so as to form at least a part of the plurality of first propellant inlets, as taught by Calabro, in order to cool the inner nozzle wall by seepage (Calabro – Paragraph 0007) thereby prevent damage to the inner nozzle wall from high temperatures.

Regarding Claim 8, Goddard ‘418 in view of Lau and Calabro disclose the invention as claimed and discussed above. Goddard ‘418 in view of Lau and Calabro do not explicitly disclose a) a porosity of the inner nozzle wall is at least 10% at least in part, or a porosity of the inner nozzle wall is at least 15% at least in part,- 32 - or a porosity of the inner nozzle wall is at least 20% at least in part, and/or b) a porosity of the inner nozzle wall changes as a function of the spacing from a first end of the first portion, or a porosity of the inner nozzle wall changes as a function of the spacing from a first end of the first portion, wherein the porosity decreases starting from the first end of the first portion toward the narrowest point.
However, Lau teaches a thrust chamber device (Figure 4 - Abstract, Line 1 – the propulsion system is thrust chamber device) with an inner nozzle wall (54) that has a porosity that may be changed as desired to obtain a desired level of diffusion of propellant through the wall and thus a desired level of cooling (Column 10, Lines 33-37 and Line 54-Column 11, Line 5). Therefore, the porosity of the inner nozzle wall is recognized as a result effective variable which achieves a recognized result.  In this case the recognized result is a desired level of diffusion of hydrogen and resulting transpiration cooling.  
Therefore since the general conditions of the claim, i.e. that the inner nozzle wall was porous, were disclosed in the prior art by Goddard ‘418 in view of Lau and Calabro, it is not inventive to discover the optimum percent of porosity of the inner nozzle wall by routine experimentation (In re Antonie, 559 F.2d 618,195 USPQ 6 (CCPA 1977)), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a porosity of the inner nozzle wall to be at least approximately 10% at least in part, or a porosity of the inner nozzle wall to be at least approximately 15% at least in part,- 32 - or a porosity of the inner nozzle wall to be at least approximately 20% at least in part in order to obtain a desired level of diffusion of hydrogen (Lau – Column 11, Lines 3-5) and a desired level of cooling (Lau – Column 10, Lines 33-37).

Response to Arguments
Applicant’s arguments have been considered but are moot in view of the new grounds of rejection set forth herein.

Applicant's arguments, to the extent possible, have been addressed in the body of the rejections at the appropriate locations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT THOMAS whose telephone number is (571)272-4813. The examiner can normally be reached Monday-Friday 8:00am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571)272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KRT/Examiner, Art Unit 3741                                                                                                                                                                                                        /TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741